WALKEB, J.
Tbe act of tbe General Assembly wbiob is found in Acts of Ala. 1888-9, pp. 731 to 738, was admitted in evidence to prove that tbe Mobile Street Bailway Company is a corporation. Tbe act expressly recognizes that company as an existing corporation. Section 14 of tbe act ratines and confirms tbe organization of tbe company, originally made under its act of incorporation, and expressly declares tbe company to be a legal corporation. Nothing further remained to be done under tbe act to complete tbe incorporation. Tbe act as offered was competent evidence of tbe existence of tbe corporation. — Talladega Ins. Co. v. Sanders, 43 Ala. 136; Johnson v. The State, 73 Ala. 483; Angell & Ames on Corporations, (7th Ed.) § 635. Tbe record presents no other question.
Affirmed.